— In a negligence action to recover damages for personal injuries, defendant Luciani appeals from a judgment of the Supreme Court, Kings County, entered September 30, 1974, upon a jury verdict, against her and in favor of plaintiff, and against plaintiff as to defendant Martinez. Judgment affirmed, with one bill of costs jointly to respondents. In our opinion the evidence presented the jury, on the liability trial, with a question of credibility which it resolved in favor of defendant Martinez. Further, the trial court’s charge to the jury adequately presented the main contentions of the parties as applied to the pertinent provisions of law (cf. Green v Downs, 27 NY2d 205). Hopkins, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.